 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Anadarko
Petroleum Corporation, a Delaware corporation (the “Company”), and James T.
Hackett (the “Executive”), as of December 11, 2006 (the “Effective Date”).
W I T N E S S E T H:
     WHEREAS, the Executive is currently employed by the Company; and
     WHEREAS, the Executive and the Company have heretofore entered into that
certain Employment Agreement dated as of February 5, 2004 (the “Original
Agreement”) and that certain Key Employee Change of Control Contract dated as of
February 5, 2004 (the “Change of Control Contract”); and
     WHEREAS, the Company is desirous of continuing to employ the Executive in
an executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and the Executive is desirous of continuing to be
employed by the Company on such terms and conditions and for such consideration;
and
     WHEREAS, the Company and the Executive desire to replace the Original
Agreement and the Change of Control Contract with this Agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and the Executive agree as
follows:
ARTICLE 1
EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of the Effective Date and
continuing for the period of time set forth in Article 2 of this Agreement, the
Executive’s employment by the Company shall be subject to the terms and
conditions of this Agreement.
     1.2 Positions. As of the Effective Date, the Executive is serving as
Chairman, President and Chief Executive Officer of the Company and is a member
of the Board of Directors of the Company (the “Board of Directors”). The Company
shall maintain the Executive in the position of Chairman, President and Chief
Executive Officer of the Company, and/or in such other positions as the parties
mutually may agree, for the full term of the Executive’s employment hereunder.
In addition, the Company shall nominate the Executive for re-election to the
Board of Directors as and when his term expires while he remains employed under
this Agreement.
     1.3 Duties and Services. The Executive agrees to serve in the position(s)
referred to in paragraph 1.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such offices, as well as such
additional duties and services appropriate to such offices upon which the
parties mutually may agree from time to time. The Executive’s employment shall
also be subject to the policies maintained and established by the Company, as
the same may be amended from time to time.

 



--------------------------------------------------------------------------------



 



     1.4 Other Interests. The Executive agrees, during the period of his
employment by the Company, to devote his primary business time, energy and best
efforts to the business and affairs of the Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of the Board of
Directors. The foregoing notwithstanding, the parties recognize and agree that
the Executive may engage in passive personal investments and other civic and
charitable activities that do not conflict with the business and affairs of the
Company or interfere with the Executive’s performance of his duties hereunder
without the necessity of obtaining the consent of the Board of Directors.
Notwithstanding the foregoing, the Company acknowledges that the Executive may
continue to serve (i) as a member of the board of directors of the Federal
Reserve Bank of Dallas, Fluor Corporation, and Temple-Inland Inc. and (ii) as a
member of the board of trustees of Baylor College of Medicine; provided,
however, that Executive agrees that if the Board of Directors determines that
continued service with one or more of these entities is inconsistent with the
Executive’s duties hereunder and gives written notice of such to the Executive,
the Executive will resign from such position(s).
     1.5 Duty of Loyalty. The Executive acknowledges and agrees that the
Executive owes a fiduciary duty of loyalty, fidelity, and allegiance to use his
reasonable best efforts to act at all times in the best interests of the
Company. In keeping with these duties, the Executive shall make full disclosure
to the Company of all business opportunities pertaining to the Company’s
business and shall not appropriate for the Executive’s own benefit business
opportunities concerning the subject matter of the fiduciary relationship.
     1.6 Stock Ownership Requirement. The Executive shall generally be expected
to maintain ownership of shares of the Company’s common stock (“Shares”) having
a value equal to five times his annual base salary as in effect from time to
time. Unvested shares of restricted stock will be credited towards this
requirement. The Executive shall be required to obtain the prior approval of the
Board of Directors before selling Shares, if the sale would reduce his ownership
below this required level, except to the extent the sale is necessary in order
to cover the exercise price for exercise of options to acquire Shares or taxes
due on such exercise or on the vesting of restricted Shares or other awards
based on Shares.
ARTICLE 2
TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ the Executive for the period beginning on the Effective
Date and ending on December 3, 2009. Except as otherwise provided in paragraph
2.4, beginning with December 3, 2007 (the “Initial Extension Date”), said term
of employment shall be extended automatically for an additional successive
one-year period as of such date and as of each annual anniversary date of the
Initial Extension Date that occurs while this Agreement is in effect; provided,
however, that if, at any time prior to the Initial Extension Date or any such
annual anniversary date of the Initial Extension Date, either party shall give
written notice to the other that no such automatic extension shall occur, then
the Executive’s employment shall terminate on the last day of the two-year
period beginning on (i) the Initial Extension Date (if such notice is given
prior to such date) or (ii) the annual anniversary date of the Initial Extension
Date that

2



--------------------------------------------------------------------------------



 



next occurs after such notice is given (if such notice is given on or after the
Initial Extension Date).
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, the Company shall have the right to terminate the Executive’s
employment under this Agreement at any time before the expiration of the term
provided for in paragraph 2.1, for any of the following reasons:
     (i) upon the Executive’s death;
     (ii) upon the Executive’s becoming incapacitated by accident, sickness or
other circumstance which renders him mentally or physically incapable of
performing the duties and services required of him hereunder on a full-time
basis with reasonable accommodation for a period of at least 120 consecutive
days or for a period of 180 business days during any twelve-month period
(“Disability”);
     (iii) for “Cause,” which for purposes of this Agreement shall mean (A) the
Executive’s gross negligence, gross neglect or willful misconduct in the
performance of the duties required of him hereunder, (B) the Executive’s
commission of a felony that is expected to result in a material adverse effect
on the Company, or (C) the Executive’s material breach of any material provision
of this Agreement; or
     (iv) for any other reason whatsoever or for no reason, in the sole
discretion of the Board of Directors.
A termination of the Executive’s employment by the Company pursuant to clause
(iv) above is referred to as a “Without Cause Termination.” The termination of
the Executive’s employment by the Company pursuant to subclause (A) or (C) of
clause (iii) above shall not be deemed to be for Cause, and will be treated as a
Without Cause Termination, unless the Company has first provided written notice
to the Executive specifically identifying the conduct on which the termination
is based, and the Executive has failed to cure such conduct within 10 business
days after such notice is given. Any termination of the Executive’s employment
by the Company for Cause shall be effective only upon delivery to the Executive
of a certified copy of a resolution of the Board of Directors, adopted by the
affirmative vote of a majority of the entire membership of the Board of
Directors (excluding the Executive) following a meeting at which the Executive
was given an opportunity to be heard on at least five business days’ advance
notice, finding that the Executive was guilty of the conduct constituting Cause,
and specifying the particulars thereof.
     2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, the Executive shall have the right to terminate his employment
under this Agreement at any time before the expiration of the term provided for
in paragraph 2.1, for any of the following reasons:
     (i) upon a Change in Employment Terms (as defined in paragraph 8.1);
provided, however, that a termination of employment by the Executive under this
clause (i) must occur on or before the date that is 120 days after the date upon
which the Executive receives notice of a Change in Employment Terms;

3



--------------------------------------------------------------------------------



 



     (ii) for any reason whatsoever or for no reason, in the sole discretion of
the Executive, during the 30-day period immediately following the first
anniversary of the date upon which a Change of Control (as defined in paragraph
8.1) occurs (unless such Change of Control is attributable to the consummation
by the Company of a Business Combination (as defined in paragraph 8.1) pursuant
to which at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board (as defined in paragraph 8.1) at the time of execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination); or
     (iii) for any other reason whatsoever or for no reason, in the sole
discretion of the Executive.
A termination of the Executive’s employment by the Executive pursuant to clauses
(i) or (ii) above is referred to as a “Good Reason Termination.”
     2.4 Notice of Termination. If the Company or the Executive desires to
terminate the Executive’s employment hereunder at any time prior to expiration
of the term of employment as provided in paragraph 2.1, it or he shall do so by
giving written notice to the other party that it or he has elected to terminate
the Executive’s employment hereunder and stating the effective date and reason
for such termination, provided that no such action shall alter or amend any
other provisions hereof or rights arising hereunder, including, without
limitation, the provisions of Article 4. No further renewals of the term of
employment under this Agreement shall occur pursuant to paragraph 2.1 after the
giving of any such notice.
     2.5 Resignations. Notwithstanding any other provision of this Agreement,
upon the termination of the Executive’s employment for any reason, unless
otherwise requested by the Board of Directors, he shall immediately resign from
the Board of Directors and from all boards of directors of subsidiaries and
affiliates of the Company of which he may be a member. The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.
ARTICLE 3
COMPENSATION AND BENEFITS
     3.1 Base Salary. During his employment hereunder, the Executive shall
receive a minimum annual base salary of $1,400,000. The Compensation and
Benefits Committee of the Board of Directors (the “Compensation Committee”)
shall review the Executive’s annual base salary on an annual basis and may, in
its sole discretion, increase, but not decrease, the Executive’s annual base
salary, and references in this Agreement to “annual base salary” shall refer to
annual base salary as so increased. The Executive’s annual base salary shall be
paid in equal installments in accordance with the Company’s standard policy
regarding payment of compensation to executives but no less frequently than
monthly.
     3.2 Annual Bonuses. For the 2006 calendar year and subsequent calendar
years ending during his employment hereunder, the Executive shall be eligible to
receive an annual

4



--------------------------------------------------------------------------------



 



cash bonus under the Company’s Annual Incentive Bonus Plan or a successor plan
(the “Bonus Plan”), in an amount determined by the Compensation Committee, based
on performance goals established by the Compensation Committee in accordance
with the terms of the Bonus Plan, and with a target (the “Incentive Target”) of
not less than 130% (the “Incentive Target Percentage”) of the Executive’s annual
base salary as in effect at the beginning of the calendar year, but subject to a
maximum annual cash bonus of 200% of the Incentive Target (that is, 260% of the
annual base salary) for the year. Notwithstanding the foregoing, the minimum
annual bonus described in the preceding sentence that the Executive shall
receive for the calendar year in which a Change of Control occurs and the two
subsequent calendar years during his employment hereunder (each of which shall
be paid no later than the last day of the first month ending after the
applicable calendar year) shall equal the product of (i) the Incentive Target
Percentage established by the Board of Directors prior to the Change of Control
for the calendar year in which the Change of Control occurs multiplied by
(ii) the Executive’s annual base salary in effect at the beginning of the
applicable calendar year; provided, however, that if the Executive’s Incentive
Target Percentage for the calendar year in which the Change of Control occurs
has not been established by the Board of Directors prior to the date of the
Change of Control, then his Incentive Target Percentage described in clause
(i) above shall be deemed to equal his Incentive Target Percentage that applied
to the calendar year immediately preceding the calendar year in which the Change
of Control occurs.
     3.3 Equity Awards after the Effective Date. During his employment
hereunder, the Executive shall be eligible for equity awards in accordance with
normal competitive pay practices, on a basis no less favorable than the process
and approach used for the Company’s other senior executives, as determined by
the Compensation Committee.
     3.4 Special Pension Service Crediting. If the Executive remains employed by
the Company at least until December 3, 2008, the Executive shall be entitled to
a special pension benefit from the Company, such that his aggregate benefits
under the Company’s Retirement Plan and the RRP (as defined in paragraph 8.1)
and any successors thereto (collectively, the “Pension Plans”), plus the special
pension benefit under this paragraph 3.4, are equal to the aggregate benefits to
which he would have been entitled under the Pension Plans, if his years of
service with the Company (but not his age) were increased by five plus the
number of his actual years of service with the Company in excess of five (if
any). The special pension benefit payable under this paragraph 3.4 shall be paid
at the same time or times as the Executive’s benefit under the RRP.
     3.5 Other Benefits. During his employment hereunder, the Executive shall be
afforded the following benefits as incidences of his employment:
     (i) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, the Company shall reimburse the Executive for, or
pay on behalf of the Executive, reasonable and appropriate expenses incurred by
the Executive for business related purposes, including dues and fees to industry
and professional organizations and costs of entertainment and business
development.

5



--------------------------------------------------------------------------------



 



     (ii) Vacation. During each year of his employment, the Executive shall be
entitled to five weeks of paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.
     (iii) Employee and Executive Benefits Generally. The Executive shall be
eligible for participation in all employee and executive benefits, including
without limitation qualified and supplemental retirement, savings and deferred
compensation plans, medical and life insurance plans, and other fringe benefits,
as in effect from time to time for the Company’s most senior executives;
provided, however, that the Executive acknowledges and agrees that he shall not
be a participant in, and he hereby waives any right to participate in, the
Anadarko Petroleum Corporation Officer Severance Plan (as the same may be
amended from time to time).
ARTICLE 4
PROTECTION OF INFORMATION
     4.1 Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliates, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliates and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement) (referred to
herein as “Confidential Information”). Following the termination of the
Executive’s employment with the Company for any reason, the Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such Confidential
Information to anyone other than the Company and those designated by it. In no
event shall an asserted violation of the provisions of this paragraph 4.1
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. Also, within 14 days after the termination
of Executive’s employment for any reason, the Executive shall return to Company
all documents and other tangible items containing Company information which are
in the Executive’s possession, custody or control.
     4.2 Remedies. The Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article by the Executive, and the
Company shall be entitled to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to the Company, including
the recovery of damages from the Executive and his agents involved in such
breach and remedies available to the Company pursuant to this and other
agreements with the Executive.
ARTICLE 5
NONCOMPETITION AND NONSOLICITATION
     5.1 In General. The Company has and will disclose to the Executive, or
place the Executive in a position to have access to or develop, trade secrets
and Confidential Information of the Company or its affiliates; and/or has and
will place the Executive in a position to develop

6



--------------------------------------------------------------------------------



 



business good will on behalf of the Company or its affiliates; and/or has and
will entrust the Executive with business opportunities of the Company or its
affiliates. As part of the consideration for the compensation and benefits to be
paid to the Executive hereunder; to protect the trade secrets and Confidential
Information of the Company and its affiliates that have been and will in the
future be disclosed or entrusted to the Executive, the business good will of the
Company and its affiliates that has been and will in the future be developed in
the Executive, or the business opportunities that have been and will in the
future be disclosed or entrusted to the Executive by the Company and its
affiliates; and as an additional incentive for the Company to enter into this
Agreement, the Company and the Executive agree to the noncompetition and the
nonsolicitation obligations hereunder.
     5.2 Noncompetition. The Executive shall not, directly or indirectly for the
Executive or for others, in any geographic area or market where the Company or
any of its affiliates are conducting any business or have during the previous
12 months conducted such business:
     (i) engage in any business competitive with the oil and gas exploration and
production business activity conducted by the Company and its affiliates (the
“Business”); or
     (ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the Business.
For these purposes, if less than 33% of the revenues of any business are derived
from activities competitive with the Business, then the first business shall not
be considered to be competitive with the Business. These noncompetition
obligations shall apply (x) during the period that the Executive is employed by
the Company and (y) if the Executive’s employment with the Company is terminated
unilaterally by the Executive (other than pursuant to a Good Reason Termination)
on or before December 3, 2010, then, except as provided in the next sentence,
during the one-year period following such termination. If the Executive becomes
entitled to the Change of Control Benefits (as defined in paragraph 7.4)
pursuant to paragraphs 7.1 or 7.4, or if the Executive’s employment with the
Company is terminated for any reason after December 3, 2010, then, in either
such case, these noncompetition obligations shall immediately cease to apply.
     5.3 Nonsolicitation. The Executive shall not, directly or indirectly for
the Executive or for others, in any geographic area or market where the Company
or any of its affiliates are conducting any business or have during the previous
12 months conducted such business, induce any employee of the Company or any of
its affiliates to terminate his or her employment with the Company or such
affiliates, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with the Company, unless such employee has
terminated employment with the Company and its affiliates before such
solicitation. These nonsolicitation obligations shall apply during the period
that the Executive is employed by the Company and during the one-year period
commencing on the date of the Executive’s termination of employment for any
reason. Notwithstanding the foregoing, the provisions of this paragraph 5.3
shall not restrict the ability of the Company to take actions with respect to
the employment or the

7



--------------------------------------------------------------------------------



 



termination of employment of any of its employees, or for the Executive to
participate in any such actions in his capacity as an officer of the Company.
     5.4 Enforcement and Remedies. The Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article by the Executive,
and the Company shall be entitled to specific performance and injunctive relief
as remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to the Company, including
without limitation, the recovery of damages from the Executive and the
Executive’s agents involved in such breach and remedies available to the Company
pursuant to this and other agreements with the Executive.
     5.5 Reformation. It is expressly understood and agreed that the Company and
the Executive consider the restrictions contained in this Article to be
reasonable and necessary to protect the proprietary information of the Company.
Nevertheless, if any of the aforesaid restrictions are found by a court having
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions therein set
forth to be modified by such court so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.
ARTICLE 6
STATEMENTS CONCERNING COMPANY OR EXECUTIVE
     6.1 In General. The Executive and the Company and its affiliates shall
refrain from any criticisms or disparaging comments about each other or in any
way relating to the Executive’s employment or separation from employment;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by the Company or any of its affiliates
or the Executive to any state or federal law enforcement agency or require
notice to the Company or the Executive thereof, and none of the Executive, the
Company or any of its affiliates will be in breach of the covenant contained
above solely by reason of testimony or disclosure which is compelled by
applicable law or regulation or process of law. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.
ARTICLE 7
EFFECT OF TERMINATION ON COMPENSATION
     7.1 By Death, Disability, Expiration of the Term or for Cause. If the
Executive’s employment hereunder shall terminate (i) upon the Executive’s death,
(ii) upon the Executive’s Disability, (iii) upon expiration of the term provided
in paragraph 2.1 because either party has provided the notice contemplated in
such paragraph, or (iv) by the Company for Cause, then, in any such case, all
compensation and all benefits to the Executive hereunder shall terminate
contemporaneously with termination of his employment except to the extent this
Agreement or any plan or arrangement of the Company provides for vested benefits
or continuation of benefits beyond termination of employment; provided, however,
that:

8



--------------------------------------------------------------------------------



 



     (A) if such termination occurs upon the Executive’s death or Disability
during a Change of Control Period (as defined in paragraph 8.1), then, within
20 days after the date of such termination of employment (subject to the
provisions of paragraph 8.2), the Company shall also pay to the Executive (or
the Executive’s estate in the case of the Executive’s death) a lump sum cash
payment equal to the Prorated Bonus (as defined in paragraph 8.1); and
     (B) if such termination occurs during a Change of Control Period by reason
of the expiration of the term provided in paragraph 2.1 because the Company has
provided the notice contemplated in such paragraph, then, subject to the
provisions of paragraph 8.2, the Company shall also provide the Executive with
the Change of Control Benefits.
     7.2 By the Company Pursuant to a Without Cause Termination. Subject to the
provisions of paragraphs 7.4, 7.5 and 8.2, if the Executive’s employment
hereunder shall be terminated by the Company prior to expiration of the term
provided in paragraph 2.1 pursuant to a Without Cause Termination, then, upon
such termination, regardless of the reason therefor, (i) all compensation and
benefits to the Executive hereunder shall terminate contemporaneously with the
termination of such employment, except to the extent this Agreement or any plan
or arrangement of the Company provides for vested benefits or continuation of
benefits beyond termination of employment, and (ii) the Company shall provide
the Executive with the Termination Benefits. For purposes of this Agreement, the
term “Termination Benefits” shall mean the following: (A) within five business
days after the date of the Executive’s termination of employment, the Company
shall pay to the Executive a lump sum cash payment in an amount equal to the sum
of the Severance Payment and the Prorated Bonus; (B) all options to acquire
Shares that have been granted to the Executive, to the extent then outstanding,
shall be vested in full upon the Executive’s termination of employment and shall
remain exercisable thereafter for the period provided pursuant to the terms
thereof, which period shall not be less than 12 months (but in no event shall
any such option be exercisable after the expiration of its full original term);
(C) any portion of any restricted Shares that may have been granted to the
Executive that have not yet vested shall vest in full upon the Executive’s
termination of employment and any portion of any performance shares or
performance units that may have been granted to the Executive that have not yet
vested shall vest in full at the target level upon the Executive’s termination
of employment; (D) the Executive shall be treated, for purposes of determining
his years of service for, and his right to receive (but not the timing of his
receipt of) his special pension benefit under paragraph 3.4, as having remained
employed for the unexpired portion of the term set forth in paragraph 2.1, as in
effect immediately before the Executive’s termination of employment, (the
“Pension Credit”); and (E) during the period, if any (but in no event for more
than 18 months after the date of the Executive’s termination of employment),
that the Executive elects to continue coverage for himself and any of his
eligible dependents under the Company’s group health plans pursuant to the
continuation of coverage provisions contained in Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Executive’s premiums for such coverage shall be no greater than that charged by
the Company generally to its active executive employees for coverage under such
plans.
     7.3 By Executive. Subject to the provisions of paragraphs 7.4, 7.5 and 8.2,
if the Executive’s employment hereunder shall be terminated by the Executive
prior to expiration of the term provided in paragraph 2.1, then, upon such
termination, regardless of the reason

9



--------------------------------------------------------------------------------



 



therefor, all compensation and benefits to the Executive hereunder shall
terminate contemporaneously with the termination of such employment, except to
the extent this Agreement or any plan or arrangement of the Company provides for
vested benefits or continuation of benefits beyond termination of employment;
provided, however, that if such termination shall be a Good Reason Termination,
then the Company shall provide the Executive with the Termination Benefits.
     7.4 Certain Terminations During a Change of Control Period or a Termination
in Anticipation of a Change of Control.
     (i) Subject to the provisions of paragraph 8.2, if the Executive’s
employment hereunder shall be terminated by the Executive (other than pursuant
to a Good Reason Termination) during a Change of Control Period and prior to the
expiration of the term provided in paragraph 2.1, then (A) upon such
termination, all compensation and benefits to the Executive hereunder shall
terminate contemporaneously with the termination of such employment, except to
the extent this Agreement or any plan or arrangement of the Company provides for
vested benefits or continuation of benefits beyond termination of employment,
and (B) within five business days after the date of such termination, the
Company shall also pay to the Executive a lump sum cash payment equal to the
Prorated Bonus.
     (ii) Subject to the provisions of paragraph 8.2, if, prior to the
expiration of the term provided in paragraph 2.1, the Executive’s employment
hereunder shall be (A) subject to a Termination in Anticipation of a Change of
Control, (B) terminated by the Company during a Change of Control Period
pursuant to a Without Cause Termination, or (C) terminated by the Executive
during a Change of Control Period pursuant to a Good Reason Termination, then,
in lieu of any severance benefits pursuant to paragraph 7.2 or 7.3, upon such
termination (x) all compensation and benefits to the Executive hereunder shall
terminate contemporaneously with the termination of such employment, except to
the extent this Agreement or any plan or arrangement of the Company provides for
vested benefits or continuation of benefits beyond termination of employment,
and (y) the Company shall provide the Executive with the Change of Control
Benefits. For purposes of this Agreement, the term “Change of Control Benefits”
shall mean the following: (1) within five business days after the date of the
termination of the Executive’s employment, the Company shall pay to the
Executive a lump sum cash payment in an amount equal to the sum of the Severance
Payment and the Prorated Bonus; (2) within 20 days after the date of the
termination of the Executive’s employment, the Company shall pay to the
Executive a lump sum cash payment in an amount equal to the Benefits Payment (as
defined in paragraph 8.1) in full satisfaction of the amounts otherwise payable
under the RRP and the SRP (as defined in paragraph 8.1); (3) all options to
acquire Shares that have been granted to the Executive, to the extent then
outstanding, shall be vested in full upon the Executive’s termination of
employment and shall remain exercisable thereafter for the period provided
pursuant to the terms thereof, which period shall not be less than 12 months
(but in no event shall any such option be exercisable after the expiration of
its full original term); (4) any portion of any restricted Shares that may have
been granted to the Executive that have not yet vested shall vest in full upon
the Executive’s termination of employment and any portion of any performance
shares or performance units that may

10



--------------------------------------------------------------------------------



 



have been granted to the Executive that have not yet vested shall vest in full
at the target level upon the Executive’s termination of employment; (5) the
Company shall, at its sole expense as incurred, provide the Executive with
(I) financial planning services until the third anniversary of the date of the
termination of his employment on the same basis as was provided immediately
prior to such date, and (II) outplacement services at a cost to the Company not
to exceed $30,000, the scope and provider of which shall be selected by the
Executive in the Executive’s sole discretion; and (6) the Company shall provide
the Executive with Continuation Coverage (as defined in paragraph 8.1).
     7.5 Release. As a condition to the receipt of the Termination Benefits, the
Executive must first execute a release agreement (the “Release”) substantially
in the form attached hereto as Exhibit A (with such changes to such form as the
Company may reasonably require to reflect the circumstances relating to the
termination of the Executive’s employment and/or changes in applicable law). The
Company shall also execute the Release; provided, however, that the Company may,
in its sole discretion, waive the requirement that the Release be executed by
the Executive and the Company as a condition to the Executive’s receipt of the
Termination Benefits. Notwithstanding any provision in paragraphs 7.2 or 7.3 to
the contrary, unless the Company has waived the requirement for the Executive
and the Company to execute the Release as provided in the preceding sentence, no
Termination Benefits shall be payable or provided by the Company unless and
until the Release has been executed by the Executive, has not been revoked, and
is no longer subject to revocation by the Executive.
     7.6 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, in the event that any payment, benefit or distribution by the Company
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Company shall pay to the Executive an additional payment (a
“Gross-up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed on any Gross-up Payment, the Executive retains
an amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments. The Company and the Executive shall make an initial determination as
to whether a Gross-up Payment is required and the amount of any such Gross-up
Payment. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service which, if successful, would require the Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by the Company and the Executive) within 10 business days of the
receipt of such claim. The Company shall notify the Executive in writing at
least 10 business days prior to the due date of any response required with
respect to such claim if it plans to contest the claim. If the Company decides
to contest such claim, then the Executive shall cooperate fully with the Company
in such action; provided, however, the Company shall bear and pay directly or
indirectly all costs and expenses (including additional interest and penalties)
incurred in connection with such action and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Company’s action. If, as a result of the Company’s action with respect to a
claim, the Executive receives a refund of any amount paid by the Company with

11



--------------------------------------------------------------------------------



 



respect to such claim, then the Executive shall promptly pay such refund to the
Company. If the Company fails to timely notify the Executive whether it will
contest such claim or the Company determines not to contest such claim, then the
Company shall immediately pay to the Executive the portion of such claim, if
any, which it has not previously paid to the Executive.
     7.7 No Duty to Mitigate Losses. The Executive shall have no duty to find
new employment following the termination of his employment under circumstances
which require the Company to provide the Termination Benefits or Change of
Control Benefits to the Executive pursuant to this Article 7. Any salary or
remuneration received by the Executive from a third party for the providing of
personal services (whether by employment or by functioning as an independent
contractor) following the termination of his employment shall not reduce the
Company’s obligation (if any) to provide the Termination Benefits or Change of
Control Benefits (or the amount of such benefits) pursuant to the terms of this
Article 7. Notwithstanding the preceding provisions of this paragraph, if, and
to the extent that, following the termination of his employment under
circumstances pursuant to which this Article 7 apply, the Executive becomes
entitled to receive benefits from a third party that are comparable to (i) the
Termination Benefits set forth in paragraph 7.2(E), then the Company’s
obligation to provide such Termination Benefits to the Executive shall cease,
and (ii) one or more benefits provided under the Executive’s Continuation
Coverage, then such coverage with respect to such benefit(s) shall become
secondary.
     7.8 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of this Agreement, the Company and the
Executive hereby agree that the Termination Benefits or Change of Control
Benefits, if any, to be received by the Executive pursuant to this Article 7
shall be received by the Executive as liquidated damages.
     7.9 Incentive and Deferred Compensation. This Agreement governs the rights
and obligations of the Executive and the Company with respect to the Executive’s
base salary and certain perquisites of employment. Except as expressly provided
herein, the Executive’s rights and obligations both during the term of his
employment and thereafter with respect to stock options, restricted stock,
performance shares, incentive and deferred compensation, life insurance policies
insuring the life of the Executive, and other benefits under the plans and
programs maintained by the Company shall be governed by the separate agreements,
plans and other documents and instruments governing such matters. Without
limiting the scope of the preceding sentence, the Executive acknowledges that he
has no right to grants of stock options, restricted stock or performance shares
either under the stock plans maintained by the Company or otherwise other than
(i) grants made prior to the Effective Date, (ii) as provided in paragraph 3.3
or (iii) in the discretion of the Compensation Committee or the Board of
Directors. The Company and the Executive acknowledge that (A) the Original
Agreement and the Change of Control Contract provided the Executive with certain
rights upon his termination of employment under certain circumstances with
respect to stock options and restricted stock awards granted to the Executive
under the Company’s plans and programs and (B) such rights have inadvertently
not been included in all documents evidencing the stock options and restricted
stock awards that have been granted to the Executive by the Company prior to the
Effective Date and it is possible that such rights will inadvertently not be
included in all documents evidencing the stock options and restricted stock
awards that will be granted to the Executive by the Company on or after the
Effective Date. Those rights have been preserved in the provisions of this
Agreement relating to

12



--------------------------------------------------------------------------------



 



the Executive’s right to receive Termination Benefits and Change of Control
Benefits under certain circumstances. Accordingly, notwithstanding any provision
to the contrary in a document evidencing a stock option or restricted stock
award granted to the Executive under the Company’s plans and programs (whether
before or after the Effective Date), the rights that the Executive has with
respect to such stock options and restricted stock awards as part of his
Termination Benefits and Change of Control Benefits hereunder shall govern and
control unless specifically provided otherwise in an applicable grant document
that specifically references the inapplicability of the rights that the
Executive has hereunder with respect to the stock option or restricted stock
award subject to such grant document.
ARTICLE 8
MISCELLANEOUS
     8.1 Certain Definitions. As used in this Agreement, the following
capitalized terms shall have the meanings assigned below:
     “Benefits Payment” means the sum of the following amounts:
     (i) an amount equal to the total value of the Executive’s Restoration
Account (as defined in the SRP), with such amount being the higher of (A) the
value of the Executive’s Restoration Account on the date of the Executive’s
termination of employment or (B) the value of the Executive’s Restoration
Account on the date of the Change of Control, in each case with “value”
determined under the applicable change of control provisions in the SRP;
     (ii) an amount equal to the additional Company matching contributions which
would have been made on the Executive’s behalf in the Company’s Employee Savings
Plan (the “ESP”) (assuming continued participation on the same basis as
immediately prior to the Measurement Date), plus the additional amount of any
benefit the Executive would have accrued under the SRP as a result of
contribution limitations in the ESP, until the earliest to occur of (A) the
expiration of the three-year period following the date of the Executive’s
termination of employment and (B) the first day of the month next following the
Executive’s 65th birthday (with the Company’s matching contributions being
determined pursuant to the applicable provisions of the ESP and the SRP and
based upon the Executive’s compensation (including any amounts deferred pursuant
to any deferred compensation program) in effect for the 12-month period
immediately prior to the Measurement Date); and
     (iii) an amount equal to the sum of the present values, as of the date of
the Executive’s termination of employment, of (A) the accrued retirement benefit
payable under the RRP and (B) the additional retirement benefits that the
Executive would have accrued under the Company’s Retirement Plan and the RRP
(taking into account the special pension service crediting provided for in
paragraph 3.4) if the Executive had continued employment until the earliest to
occur of (x) the expiration of the three-year period following the date of the
Executive’s termination of employment and (y) the first day of the month next

13



--------------------------------------------------------------------------------



 



following the Executive’s 65th birthday (assuming that the Executive’s
compensation in each of the additional years is that required by paragraphs 3.1
and 3.2), with the present values being computed by discounting to the date of
the Executive’s termination of employment the accrued benefit and the additional
retirement benefits payable as lump sums at an assumed benefit commencement date
of the later of (I) the date the Executive attains age 55 and (II) the date
three years after the date of the Executive’s termination of employment (but in
no event later than the first day of the month next following the Executive’s
65th birthday), at the rate of interest used for valuing lump-sum payments in
excess of $25,000 for participants with retirement benefits commencing
immediately under the Company’s Retirement Plan, as in effect as of the
Measurement Date.
     “Business Combination” shall have the meaning assigned to such term in the
SIP as in effect on the Effective Date.
     “Change in Employment Terms” means the occurrence, within the term of this
Agreement, of any of the following without the Executive’s prior written
consent:
     (i) with respect to a termination of Executive’s employment that does not
occur during a Change of Control Period and which is not a Termination in
Anticipation of a Change of Control: (A) the Company’s assignment to the
Executive of any duties inconsistent in any material respect with the positions
of Chairman, President and Chief Executive Officer, or any other action by the
Company that results in a material diminution of the Executive’s position,
duties, or authority; (B) the Company’s failure to reappoint the Executive to
the positions of Chairman, President and Chief Executive Officer or to nominate
him for re-election to the Board of Directors as required by paragraph 1.2;
(C) the Company’s material breach of any other material provision of this
Agreement; (D) the Company’s requiring the Executive to be based at any office
outside The Woodlands, Texas and Houston, Texas metropolitan areas; or (E) the
Company’s giving a notice of nonrenewal of the term of employment pursuant to
paragraph 2.1 before the Executive’s attainment of age 55; provided, however,
that, prior to the Executive’s termination of employment under any of subclauses
(A) through (D) of this clause (i), the Executive must give written notice to
the Company of any such breach, assignment, action, relocation or failure and
such breach, assignment, action, relocation or failure must remain uncorrected
for 10 business days following such written notice; or
     (ii) with respect to a termination of Executive’s employment that occurs
during a Change of Control Period or which is a Termination in Anticipation of a
Change of Control: (A) the Company’s assignment to the Executive of any duties
inconsistent in any respect with the positions of Chairman, President and Chief
Executive Officer, or any other action by the Company that results in a
diminution of the Executive’s position, duties, authority, or responsibilities;
(B) the Company’s failure to reappoint the Executive to the positions of
Chairman, President and Chief Executive Officer or to nominate him for
re-election to the Board of Directors as required by paragraph

14



--------------------------------------------------------------------------------



 



1.2; (C) the Company’s material breach of any other material provision of this
Agreement; (D) the Company’s requiring the Executive to be based at any office
outside The Woodlands, Texas and Houston, Texas metropolitan areas or the
Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the date upon
which a Change of Control occurs; (E) a failure to provide for the Executive’s
participation in bonus, stock option, restricted stock, incentive award, and
other compensation plans which provide opportunities to receive compensation
which are the greater of (x) the opportunities provided by the Company to other
executives in the Executive’s peer group (determined based on title,
responsibilities, and duties) or (y) the opportunities under any such plans
under which the Executive was participating immediately prior to the date on
which a Change of Control occurs; (F) a failure to provide for the employee
benefits (including, but not limited to, pension, retirement, savings, medical,
dental, life insurance and disability plans) and perquisites (including, but not
limited to, expense reimbursement, office and support staff, tax and financial
planning services, use of an automobile and payment of related expenses, payment
of club dues, other fringe benefits and vacation benefits) applicable to the
Executive from the greater of (x) the employee benefits and perquisites provided
by the Company to other executives in the Executive’s peer group (determined
based on title, responsibilities, and duties) or (y) the employee benefits and
perquisites to which the Executive was participating in or receiving immediately
prior to the date on which a Change of Control occurs; (G) the Company’s giving
a notice of nonrenewal of the term of employment pursuant to paragraph 2.1
before the Executive’s attainment of age 55; (H) any purported termination by
the Company of Executive’s employment hereunder otherwise than as expressly
permitted by this Agreement; or (I) any failure by the Company to comply with
and satisfy the requirements of the second sentence of paragraph 8.13; provided,
however, that, prior to the Executive’s termination of employment under any of
subclauses (A) through (F) of this clause (ii), the Executive must give written
notice to the Company of any such breach, assignment, action, relocation,
failure or diminution and such breach, assignment, action, relocation, failure
or diminution must remain uncorrected for 10 business days following such
written notice. For purposes of determining whether a “Change in Employment
Terms” under subclauses (D), (E) or (F) of this clause (ii) has occurred in
connection with a Termination in Anticipation of a Change of Control, the
provisions of such subclauses shall be interpreted by considering the
Executive’s travel requirements, participation in compensation and benefit
plans, and perquisites immediately prior to any change therein, rather than
immediately prior to the date on which a Change of Control occurs. For purposes
of this clause (ii), any good faith determination of a “Change in Employment
Terms” made by the Executive shall be conclusive.
     “Change of Control” shall have the meaning assigned to such term in the SIP
as in effect on the Effective Date.
     “Change of Control Period” means the three-year period beginning on the
date a Change of Control occurs.

15



--------------------------------------------------------------------------------



 



     “Continuation Coverage” means, until the earlier of (i) the third
anniversary of the date of the Executive’s termination of employment and
(ii) the first day of the month next following the Executive’s 65th birthday,
the Company shall maintain in full force and effect for the Executive all life,
accident, disability, medical and health care benefit plans and programs or
arrangements in which the Executive was entitled to participate, at the same
levels and rates, in which the Executive was participating immediately prior to
the Measurement Date, provided that the Executive’s continued participation is
possible under the general terms and provisions of such plans and programs,
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. In the event that the Executive’s
participation in any such plan or program is barred due to the eligibility and
participation requirements of such plan or program as then in effect, the
Company shall arrange to provide benefits substantially similar to those to
which the Executive was entitled to receive under such plans and programs of the
Company prior to the Measurement Date. In such event, appropriate adjustments
shall be made so that the after-tax value thereof to the Executive is similar to
the after-tax value of the benefit plans in which participation is barred.
Benefits provided pursuant to this paragraph are contractual only and are not to
be considered a continuation of coverage as provided under Section 601 et seq.
of ERISA and Section 4980B of the Code. For purposes of determining the
Executive’s eligibility (but not the time of commencement of benefits) for
retiree benefits pursuant to such plans and programs, the Executive shall be
considered to have remained employed until three years after the date of the
Executive’s termination of employment and to have retired on the last day of
such period, and, if the Executive satisfies the eligibility requirements, such
benefits shall commence no later than the expiration of the three-year
continuation period provided in clause (i) of this paragraph.
     “Incumbent Board” shall have the meaning assigned to such term in the SIP
as in effect on the Effective Date.
     “Measurement Date” means the earlier of the date of the Executive’s
termination of employment hereunder or the date upon which the Change of Control
occurs.
     “Prorated Bonus” means an amount equal to the product of (i) the Incentive
Target Percentage pursuant to paragraph 3.2 in effect for the calendar year in
which occurs Executive’s termination of employment hereunder multiplied by
(ii) the Executive’s annual base salary pursuant to paragraph 3.1 in effect
immediately prior to such termination of employment multiplied by (iii) a
fraction, the numerator of which is the number of days in the period beginning
on the first day of the calendar year in which such termination of employment
occurs and ending on the date of such termination, and the denominator of which
is 365.
     “RRP” means the Company’s Retirement Restoration Plan.

16



--------------------------------------------------------------------------------



 



     “Severance Payment” means an amount equal to three times the sum of (i) the
Executive’s annual base salary pursuant to paragraph 3.1 in effect immediately
prior to Executive’s termination of employment hereunder and (ii) an amount
equal to the product of the Incentive Target Percentage pursuant to paragraph
3.2 in effect for the calendar year in which such termination of employment
occurs multiplied by the amount described in the foregoing clause (i).
     “SIP” means the Company’s 1999 Stock Incentive Plan.
     “SRP” means the Company’s Savings Restoration Plan.
     “Termination in Anticipation of a Change of Control” means that a Change of
Control occurs and, prior to the date on which such Change of Control occurs, a
Without Cause Termination or a Good Reason Termination occurs and it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control.
     8.2 Matters Relating to Section 409A of the Code. Notwithstanding any
provision in this Agreement to the contrary, if the payment of any compensation
or benefit hereunder (including, without limitation, any severance benefit)
would be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B) of the Code, then any such payment or benefit that the Executive
would otherwise be entitled to during the first six months following the date of
the Executive’s termination of employment shall be accumulated and paid or
provided, as applicable, on the date that is six months after the date of the
Executive’s termination of employment (or if such date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid or provided under
Section 409A of the Code without being subject to such additional taxes and
interest.
     8.3 Legal Fees and Expenses. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability or entitlement under,
any provision of this Agreement or any guarantee of performance thereof (whether
such contest is between the Company and the Executive or between either of them
and any third party, and including as a result of any contest by the Executive
about the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The Company’s obligations under this
paragraph shall apply without regard to the outcome of any such contest;
provided, however, that if such contest relates to a payment, act or omission
that occurred prior to a Change of Control, then the Company’s obligations under
this paragraph shall apply only if the Executive obtains any money judgment or
otherwise prevails with respect to any such contest.
     8.4 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when

17



--------------------------------------------------------------------------------



 



personally delivered, when delivered by facsimile with printed confirmation, or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

         
 
  If to the Company, to:   Anadarko Petroleum Corporation
 
       1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380
 
       
 
      Attention: Vice President, General Counsel
 
       
 
  If to the Executive, to:   James T. Hackett
 
       3372 Del Monte Drive
 
      Houston, Texas 77019

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.5 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     8.6 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     8.7 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     8.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     8.9 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
     8.10 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.11 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.12 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.

18



--------------------------------------------------------------------------------



 



     8.13 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), and this Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor by operation of law or otherwise and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement. Except as provided in the preceding provisions of this
paragraph, this Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit, or
obligation of either party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party.
     8.14 Term. Except as provided in paragraphs 8.3 and 8.17: (i) this
Agreement has a term co-extensive with the term of employment provided in
paragraph 2.1; (ii) termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination;
and (iii) without limiting the scope of the foregoing clause (ii), the
provisions of Articles 4, 5, 6 and 7 shall survive any termination of the
employment relationship and/or of this Agreement.
     8.15 Entire Agreement. Except as provided in the written benefit plans and
programs and agreements referenced in Article 3, the written award agreements
between the Company and the Executive evidencing awards heretofore made to the
Executive under the SIP, or any signed written agreement contemporaneously or
hereafter executed by the Company and the Executive, this Agreement constitutes
the entire agreement of the parties with regard to the subject matter hereof,
and contains all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of the Executive by
the Company. Without limiting the scope of the preceding sentence, all prior
understandings and agreements among the parties hereto relating to the subject
matter hereof (including, without limitation, the Original Agreement and the
Change of Control Contract) are hereby null and void and of no further force and
effect. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.
     8.16 Representation By Executive. The Executive hereby represents and
warrants to the Company that, as of the Effective Date, he is not a party to any
employment or other agreement with any third party which would preclude him from
continuing employment with the Company and performing his obligations under this
Agreement.

19



--------------------------------------------------------------------------------



 



     8.17 Indemnification. The Company agrees to indemnify the Executive with
respect to any acts or omissions he may commit during the period during which he
is an officer, director and/or employee of the Company or any affiliate thereof,
and to provide him with coverage under any directors’ and officers’ liability
insurance policies, in each case on terms not less favorable than those provided
to any of its other directors and officers as in effect from time to time.
[Signatures begin on next page.]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

                      ANADARKO PETROLEUM CORPORATION    
 
               
 
  By:       /s/ Robert K. Reeves                  
 
      Name:   Robert K. Reeves    
 
      Title:   Senior Vice President, Corporate Affairs and    
 
          Law    
 
               
 
          /s/ James T. Hackett                   JAMES T. HACKETT    

21



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
EMPLOYMENT AGREEMENT
RELEASE AGREEMENT
In consideration of the severance benefits set forth in paragraph ___of that
certain Employment Agreement (the “Employment Agreement”) dated as of
December 11, 2006, by and between Anadarko Petroleum Corporation (the “Company”)
and James T. Hackett (“Executive”), this Release Agreement (this “Agreement”) is
made and entered into by the Company and Executive.
By signing this Agreement, Executive and the Company agree as follows:

1.   Purpose. The purpose of this Agreement is to provide for the orderly
termination of the employment relationship between the parties, and to
voluntarily resolve any actual or potential disputes or claims that Executive
has or might have, as of the date of Executive’s execution of this Agreement,
against the Company and the Company’s owners, parents, subsidiaries, affiliates,
directors, officers, employees, agents, attorneys, representatives, and assigns
(hereinafter collectively referred to as the “Released Parties”). Neither the
fact that this Agreement has been proposed or executed, nor the terms of this
Agreement, are intended to suggest, or should be construed as suggesting, that
the Released Parties have acted unlawfully or violated any federal, state or
local law or regulation, or any other duty, policy or contract.   2.  
Termination of Employment. Effective ___(the “Termination Date”), Executive’s
employment with the Company terminated.   3.   Termination Benefits. In
consideration for Executive’s execution of, and required performance under, this
Agreement, the Company shall provide Executive with the Termination Benefits (as
such term is defined in the Employment Agreement), which benefits Executive
would not otherwise have received, or been entitled to receive, other than those
benefits that are required to be paid or provided under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or other laws. All Company
perquisites ceased upon the Termination Date, and all payments hereunder shall
be net of applicable federal, state and local taxes as required by law.   4.  
Waiver of Additional Compensation or Benefits. The Termination Benefits to be
paid to Executive under Section 3 above constitute the entire amount of
compensation and consideration due to Executive under this Agreement, and
Executive acknowledges that he has no right to seek, and will not seek, any
additional or different compensation or consideration for executing or
performing under this Agreement. Furthermore, in addition to any other waiver or
releases under this Agreement, Executive expressly waives all rights, and
releases the Released Parties from all obligations, under any other severance
plan or program

A-1



--------------------------------------------------------------------------------



 



    offered by or on behalf of the Company (including, without limitation, under
the Anadarko Petroleum Corporation Officer Severance Plan).      
Notwithstanding any provision in this Agreement to the contrary, this Agreement
does not replace, reduce or waive any rights Executive has under the Employment
Agreement or with respect to vested and accrued benefits under the Anadarko
Petroleum Corporation 1999 Stock Incentive Plan, the Anadarko Petroleum
Corporation 1998 Director Stock Plan, the Anadarko Employee Savings Plan, the
Anadarko Retirement Plan, the Anadarko Savings Restoration Plan, the Anadarko
Retirement Restoration Plan, the Anadarko Deferred Compensation Plan and [to be
added: other applicable plans, if any].   5.   Neutral Employment Reference. The
Company shall provide a neutral employment reference to any potential employers
that consider the employment of Executive and that seek information concerning
the reasons for the departure of Executive. The Company will provide to any such
potential employers the identity of the positions held by Executive and the
dates of Executive’s employment with the Company.   6.   Tax Consequences. The
Company has made no representations to Executive regarding the tax consequences
of any Termination Benefit received by Executive under this Agreement. To the
extent that any payments or benefits provided hereunder are considered deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company intends for this Agreement to comply with the
standards for nonqualified deferred compensation established by Section 409A of
the Code (the “409A Standards”). To the extent that any terms of this Agreement
would subject Executive to gross income inclusion, interest or an additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by the 409A Standards. The Company reserves the right to amend the timing of any
payments to be made hereunder in accordance with the 409A Standards.   7.  
Certain Continuing Obligations. Executive acknowledges and agrees that the
provisions of Articles 4, 5 and 6 of the Employment Agreement shall survive the
termination of the employment relationship, the termination of the Employment
Agreement and the execution of this Agreement, and Executive shall continue to
honor his post-employment obligations set forth in such provisions of the
Employment Agreement. The parties acknowledge that Executive has no
post-employment obligations under Section 5.2 of the Employment Agreement.   8.
  Executive Representations. Executive expressly acknowledges and represents,
and intends for the Company to rely upon his representations that he:

  (1)   Has not filed any complaints, claims or actions against the Company with
any court, agency, or commission regarding the matters encompassed by this
Agreement and that he will not do so at any time in the future, and that if any
court or agency assumes jurisdiction of any complaint, claim or action against
the Company on behalf of Executive, he will direct that court or agency to
withdraw from or dismiss with prejudice the matter.

A-2



--------------------------------------------------------------------------------



 



  (2)   Understands that he is, by entering into this Agreement, releasing the
Released Parties, including the Company, from any and all claims he may have
against them under federal, state, or local laws, which have arisen on or before
the date of execution of this Agreement.     (3)   Understands that he is, by
entering into this Agreement, waiving all claims that he may have against the
Released Parties under the federal Age Discrimination in Employment Act of 1967,
as amended, which have arisen on or before the date of execution of this
Agreement.     (4)   Has reviewed all aspects of this Agreement, and has
carefully read and fully understands all of the provisions and effects of this
Agreement.     (5)   Has been, and is hereby, advised in writing to consult with
an attorney before signing this Agreement.     (6)   Is knowingly and
voluntarily entering into this Agreement, and has relied solely and completely
upon his own judgment and, if applicable, the advice of his attorney in entering
into this Agreement.     (7)   Is not relying upon any representations,
promises, predictions, projections, or statements made by or on behalf of any
Released Party, other than those that are specifically stated in this written
Agreement.     (8)   Does not waive rights or claims that may arise after the
date this Agreement is signed.

9.   Release. Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns (collectively, the “Releasing Parties”),
hereby fully and forever releases, acquits and discharges the Released Parties,
jointly and severally, from all claims, demands, actions, lawsuits, grievances,
and obligations of any nature whatsoever that the Releasing Parties have or
might have against the Released Parties, or that might be assigned by the
Releasing Parties, as of the date that this Agreement is executed by Executive.
Executive acknowledges, understands and represents that this release
specifically includes, but is not limited to, all claims: (a) arising under any
federal, state, and local employment laws, regulations, executive orders, and
ordinances, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended; the Americans With Disabilities Act of 1990;
ERISA; the Family and Medical Leave Act; the Texas Commission on Human Rights
Act, as amended; the Texas Labor Code; and any local human rights law;
(b) arising under or concerning any alleged contract or agreement; (c) for any
alleged tort; and (d) under any equitable or other theory or recovery.   10.  
Twenty-One Days to Consider Offer of Termination Benefits. Executive shall have,
and by signing this Agreement Executive acknowledges and represents that he has
had, the opportunity to take at least twenty-one (21) days after the date this
Agreement is executed by

A-3



--------------------------------------------------------------------------------



 



    the Company to consider whether to elect to sign this Agreement, and to
thereby waive and release the rights and claims addressed in this Agreement.
Although Executive may sign this Agreement prior to the end of the 21-day
period, Executive may not sign this Agreement on or before the Termination Date.
In addition, if Executive signs this Agreement prior to the end of the 21-day
period, Executive shall be deemed, by doing so, to have certified and agreed
that the decision to make such election prior to the expiration of the 21-day
period of time is knowing and voluntary and was not induced by the Company
through: (a) fraud, misrepresentation, or a threat to withdraw or alter the
offer prior to the end of the 21-day period; or (b) an offer to provide
different terms or benefits in exchange for signing the release prior to the
expiration of the 21-day period.

11.   Seven Day Revocation Period. Executive may revoke this Agreement at any
time within seven (7) days after he signs it. To revoke the Agreement, Executive
must deliver written notification of such revocation to the attention of
                    , Vice President Human Resources, within seven (7) days
after the date Executive signs this Agreement. Executive further understands
that if he does not revoke the Agreement within seven (7) days following its
execution (excluding the date of execution), it will become effective, binding,
and enforceable.

12.   Release by the Company. Provided that Executive executes this Agreement
and does not revoke this Agreement as provided in Section 11 above, the Company,
on behalf of itself and its successors and assigns, hereby fully and forever
releases, acquits and discharges Executive from all claims, demands, actions,
lawsuits, grievances, and obligations of any nature whatsoever that the Company
has or might have against Executive as of the date this Agreement is executed by
the Company arising from or in any way connected with or related to Executive’s
past service as an officer, director, employee, or agent of the Company or any
of its subsidiaries; provided, however, that such release (a) shall not apply to
any claims, demands, actions, lawsuits, grievances or causes of action that the
Company may have against Executive for past conduct that constitutes fraud or
willful misconduct, (b) shall not serve to waive or release any rights or claims
of the Company that may arise after the date this Agreement is executed, and
(c) shall not affect any future obligation which Executive may have to the
Company under the terms of this Agreement or the Employment Agreement.

13.   Entire Agreement. This Agreement sets forth the entire agreement of
Executive and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and Executive pertaining to
the subject matter of this Agreement.

14.   Miscellaneous. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.       It is further
understood and agreed that if a violation of any term of this Agreement is
asserted, the party who asserts such violation will have the right to seek
specific performance of that term and/or any other necessary and proper relief
as permitted by law, including but

A-4



--------------------------------------------------------------------------------



 



    not limited to, damages from any court of competent jurisdiction, and the
prevailing party shall be entitled to recover its reasonable costs and
attorney’s fees.       Nothing in this Agreement will be construed to prevent
Executive from challenging the validity of this Agreement under the Age
Discrimination in Employment Act or Older Workers’ Benefit Protection Act.
Executive further understands and agrees that if he or someone acting on his
behalf files, or causes to be filed, any such claim, charge, complaint, or
action against the Company and/or other entities, he expressly waives any right
to recover any damages or other relief, whatsoever from the Company and/or other
entities including costs and attorneys’ fees.

15.   Choice of Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the state of Texas without regard to
principles of conflict of laws.

          ANADARKO PETROLEUM CORPORATION    
 
       
By:
       
 
 
 
   
 
    .  
 
 
 
Vice President, Human Resources    

Dated this                      day of                                         ,
20___
EXECUTIVE

         
By:
       
 
 
 
James T. Hackett    

Dated this                      day of                                         ,
20___

A-5